DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:  
The limitation “the battery” in line 2 lacks antecedent basis. The Examiner suggests “a battery” or having claim 19 depend from claim 18 for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harms US 20150316999.

Regarding claim 1, Harms discloses a keyboard (220), comprising: 
a keycap portion (keys of 220 in Fig. 9) disposed between a top edge and a bottom edge; and 
a magnet (222 in Fig. 9 numbered as 226 in Fig. 13) disposed alongside the top edge (220; as depicted in fig. 9 magnets 222 are disposed above all the keys of keyboard 220 close by to or in parallel position to or alongside the top edge of the keyboard), 
wherein the magnet (222) is configured to couple the keyboard (220) to a folio case (200 in Fig. 9 the magnet 222 couple to magnets 212 when the folio case is folded over the keyboard portion).

Regarding claim 2, Harms discloses the keyboard of claim 1, wherein the top edge of the keyboard (220) is configured to be coupled directly to an edge of a display (display of 50) of an Information Handling System (IHS) (50 using the magnet 222 as depicted in Fig. 10d).

Regarding claim 4, Harms discloses the keyboard of claim 1, wherein the folio case further comprises: 
a first panel (top 213) comprising a left-side magnet (211) and a right-side magnet (211); 
a second panel (middle 213) comprising a left-side magnet (212) and a right-side magnet (212), 
wherein a top edge of the second panel (middle 213) is coupled to a bottom edge of the first panel (top 213); and 
a third panel (bottom 213) comprising a left-side magnet (211) and a right-side magnet (211), 
wherein a top edge of the third panel (bottom 213) is coupled to a bottom edge of the second panel (middle 213).

Regarding claim 5, Harms discloses the keyboard of claim 4, wherein in a first configuration, the keyboard (220) is removably coupled to a bottom edge of the third panel (bottom 213), and a display (display of 50) of an Information Handling System (IHS) (50) rests above the third panel (bottom 213) and the keyboard (220 as depicted in Fig. 10c).

Regarding claim 6, Harms discloses the keyboard of claim 5, wherein in a second configuration, the display (display of 50) rests above (i) the first panel (top 213) folded over the second panel (middle 213), and (ii) the third panel (bottom 213 as depicted in Fig. 10d).

Regarding claim 7, Harms discloses the keyboard of claim 6, wherein in a third configuration, the keyboard (220) is removed from the third panel (bottom 213).

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumsion US 9489054.

Regarding claim 1, Sumsion discloses a keyboard (18 in Fig. 3a), comprising: 
a keycap portion (70 in Fig. 3a) disposed between a top edge (50 in Fig. 3a) and a bottom edge (bottom edge of 18 in Fig. 3a); and 
a magnet (58 in Fig. 3a) disposed alongside the top edge of the keyboard (18; as depicted in Fig. 3a magnets 58 are disposed above all the keys of keyboard 18 close by to or in parallel position to or alongside the top edge 50 of the keyboard), 
wherein the magnet (58) is configured to couple the top edge (50) to a folio case (10 as depicted in Fig. 2).

Regarding claim 2, Sumsion discloses the keyboard of claim 1, wherein the top edge of the keyboard (18) is configured to be coupled directly to an edge of a display (display of 14 as depicted in Fig. 1) of an Information Handling System (IHS) (14 as depicted in Fig. 1).

Regarding claim 3, Sumsion discloses the keyboard of claim 1, wherein the keyboard is wirelessly coupled to an Information Handling System (IHS).

Regarding claim 8, Sumsion discloses the keyboard of claim 1, further comprising another magnet (other 58 in Fig. 3a) disposed alongside the top edge (50), wherein the other magnet (other 58) is configured to couple the top edge (50) to the folio case (10 as depicted in Fig. 1).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amarilio DE 202017104588U1.

Regarding claim 1, Amarilio DE 202017104588U1 discloses (a structure that would follow steps of) a keyboard (130 in Fig. 2C), comprising: 
(a) a keycap portion (keys of 130 in Fig. 2C) disposed between a top edge and a bottom edge; and 
(b) a magnet (710b in Fig. 7) disposed alongside the top edge (as depicted in Fig. 7), 
wherein the magnet (710b) is configured to couple the top edge to a folio case (100 in Fig. 2C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio as applied to claim 1 above, and further in view of Sumsion US 9489054.

Regarding claim 8, Amarilio discloses the keyboard of claim 1.
Amarilio does not explicitly disclose further comprising another magnet disposed alongside the top edge, wherein the other magnet is configured to couple the top edge to the folio case.
However, Sumsion discloses another magnet (other 58 in Fig. 3a) disposed alongside a top edge (50 in Fig. 3a), wherein the other magnet (other 58) is configured to couple the top edge (50) to a folio case (10 as depicted in Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the top edge of Amarilio further comprising at least another magnet disposed alongside the top edge, wherein the other magnet is configured to couple the top edge to the folio case, as taught by Sumsion, in order to provide further securing.

Regarding claim 9, Amarilio in view of Sumsion discloses the keyboard of claim 8.
Amarilio in view of Sumsion do not explicitly disclose further comprising an electrical connector between the magnet and the other magnet.
However, Amarilio in Fig. 6 discloses an electrical connector between hooks positioned at two separate corners of the keyboard.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the keyboard of Amarilio in view of Sumsion comprising an electrical connector, as taught by Amarilio in Fig. 6, between the magnet and the other magnet, in order to provide electrical connection.

Regarding claim 10, Amarilio in view of Sumsion discloses the keyboard of claim 9, wherein the magnet (170b of Amarilio) is disposed on the top edge and the other magnet (other 58 of Sumsion) is disposed on the top edge, the keyboard further comprising a third magnet (third magnet 58 of Sumsion in Fig. 3a) and a fourth magnet (fourth magnet 58 of Sumsion in Fig. 3a).
Amarilio in view of Sumsion does not explicitly discloses that the magnet is disposed on a corner of the top edge and the other magnet is disposed on another corner of the top edge and the third magnet on one side of the electrical connector and a fourth magnet on another side of the electrical connector.
However, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange parts and have the magnet disposed on the corner of the top edge and the other magnet is disposed on the other corner of the top edge and the third magnet on one side of the electrical connector and the fourth magnet on another side of the electrical connector, in order provide desired guided connection, as such a modification would not have modified the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 13, Amarilio in view of Sumsion discloses the keyboard of claim 9, wherein in response to a decoupling of the electrical connector (650 of Amarilio)  from the folio case (100 of Amarilio in Fig. 2c) or from a display of an Information Handling System (IHS), the IHS is configured to stop producing a ribbon area on the display (as no ribbon is produced).
It is noted that configured to stop producing a ribbon area on the display is considered as functional language; intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Sumsion as applied to claim 9 above, and further in view of Locker US 20100039764.

Regarding claim 11, Amarilio in view of Sumsion discloses the keyboard of claim 9, wherein the electrical connector (650 of Amarilio) is configured to enable (power and/or data transmission see Pg. 8 ln. 11-15).
Amarilio in view of Sumsion does not explicitly disclose wherein the electrical connector is configured to enable charging of a battery internal to the keyboard.
However, Locker US 20100039764 discloses a keyboard (300 in Fig. 5 and 7) with an internal battery (750 in Fig. 7; step 935 see Fig. 9), wherein once connected, enables charging of the battery internal (750 in Fig. 7; step 935 see Fig. 9) to the keyboard (300 in Fig. 5 and 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the keyboard of Amarilio in view of Sumsion include an internal battery and such that the electrical connector is configured to enable charging of the battery internal to the keyboard, as taught by Locker, in order to allow extended use of the keyboard.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Sumsion as applied to claim 9 above, and further in view of Bang EP2966539A1.

Regarding claim 12, Amarilio in view of Sumsion discloses the keyboard of claim 9, wherein in response to a coupling of the electrical connector (650 of Amarilio) to the folio case (100 of Amarilio in Fig. 2c), (the keyboard is coupled to the folio case).
Amarilio in view of Sumsion does not explicitly disclose wherein, in response to the coupling, of the electrical connector to the folio case or to a display of an Information Handling System (IHS), the IHS is configured to produce a ribbon area on the display.
However, Bang EP2966539A1 discloses wherein, in response to a coupling (coupling of keyboard 301 to 200 in Fig. 17), an Information Handling System (IHS) (200 in Fig. 17) produces a ribbon area (1730 in Fig. 17) on a display (display of 200 in Fig. 17 see [168]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the information handling System (IHS) of Amarilio produce a ribbon area on the display, in response to the coupling of the keyboard, as taught by Bang, in order to provide feedback to the user and letting the user know that it is coupled.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio as applied to claim 1 above, and further in view of Fig. 3 of Amarilio.

Regarding claim 14, Amarilio discloses the keyboard of claim 1.
Amarilio does not explicitly disclose wherein the top edge is thinner than the keycap portion and provides a lip configured to slide under a bottom of the folio case.
However, Amarilio in Fig. 3 discloses a top edge being thinner than the keycap portion and provides a lip (340) configured to slide under a bottom of the folio case (100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have the top edge be thinner than the keycap portion and provides a lip configured to slide under a bottom of the folio case, as taught by Fig. 3 of Amarilio, in order to provide further securing.

Regarding claim 15, Amarilio discloses the keyboard of claim 1.
Amarilio does not explicitly disclose wherein the top edge is thinner than the keycap portion and provides a lip configured to slide under a bottom of a display of an Information Handling System (IHS).
However, Amarilio in Fig. 3 discloses a top edge being thinner than the keycap portion and provides a lip (340) configured to slide under a bottom of a display (display of 110 in Fig. 3) of an Information Handling System (IHS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have the top edge be thinner than the keycap portion and provides a lip configured to slide under a bottom of a display of an Information Handling System (IHS), as taught by Fig. 3 of Amarilio, in order to provide further securing.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio DE 202017104588U1 in view of Bang EP2966539A1.

Regarding claim 16, Amarilio DE 202017104588U1 discloses (a structure that would follow steps of) a method, comprising: 
handling a keyboard (130 in Fig. 2C), the keyboard  (130) comprising: 
(a) a keycap portion (keys of 130 in Fig. 2C) disposed between a top edge and a bottom edge; and 
(b) a magnet (710b in Fig. 7) disposed alongside the top edge (as depicted in Fig. 7), 
wherein the magnet (710b) is configured to couple the top edge to a folio case (100 in Fig. 2C); and 
coupling the keyboard (130) to the folio case (as depicted in Fig. 2b).
Amarilio does not explicitly disclose wherein, in response to the coupling, an Information Handling System (IHS) produces a ribbon area on a display.
However, Bang EP2966539A1 discloses wherein, in response to a coupling (coupling of 301 to 200 in Fig. 17), an Information Handling System (IHS) (200 in Fig. 17) produces a ribbon area (1730 in Fig. 17) on a display (display of 200 in Fig. 17 see [168]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the information handling System (HIS) of Amarilio produce a ribbon area on the display, in response to the coupling of the keyboard, as taught by Bang, in order to provide feedback to the user and letting the user know that it is coupled.

Regarding claim 17, Amarilio in view of Bang discloses the method of claim 16.
Amarilio in view of Bang does not explicitly disclose wherein the top edge is thinner than the keycap portion and provides a lip configured to slide under a bottom of at least one of: the folio case or the display.
Amarilio in Fig. 3 discloses the top edge is thinner than the keycap portion (keys of 130 in Fig. 3) and provides a lip (340 in Fig. 3) configured to slide under a bottom of at least one of: the folio case or the display (as depicted in Fig. 2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have to have the top edge of Amarilio in view of Bang, be thinner than the keycap portion and provides a lip configured to slide under a bottom of at least one of: the folio case or the display, as taught by Fig. 3 of Amarilio, in order to provide further securing.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio in view of Bang as applied to claim 16 above, and further in view of Locker US 20100039764.

Regarding claim 18, Amarilio in view of Bang discloses the method of claim 16.
Amarilio in view of Bang does not explicitly disclose wherein the coupling charges a battery internal to the keyboard.
However, Locker US 20100039764 discloses a coupling charges a battery internal (750 in Fig. 7; step 935 see Fig. 9) to a keyboard (300 in Fig. 5 and 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the keyboard of Amarilio in view of Bang include an internal battery and such that the coupling charges a battery internal to the keyboard, as taught by Locker, in order to allow extended use of the keyboard.

Regarding claim 19 (as best understood), Amarilio in view of Bang  in view of Locker discloses the method of claim 16, further comprising decoupling the keyboard (130 in Fig. 7 of Amarilio) from the folio case (100 as depicted in Fig. 2c of Amarilio).
Amarilio in view of Bang does not explicitly disclose wherein the coupling charges a battery internal to the keyboard and wherein the decoupling stops charging the battery.
However, Locker US 20100039764 discloses a coupling charges a battery internal (750 in Fig. 7; step 935 see Fig. 9) to a keyboard (300 in Fig. 5 and 7) and wherein the decoupling stops charging the battery (as would be the case given the charging connection would be severed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the keyboard of Amarilio in view of Bang include an internal battery and such that the coupling charges a battery internal to the keyboard and wherein the decoupling stops charging the battery, as taught by Locker, in order to selectively charge the keyboard and allow for its extended use.

Regarding claim 20, Amarilio in view of in view of Bang  in view of Locker discloses the method of claim 19, wherein in response to the decoupling, the IHS stops producing the ribbon area (as would be the case given that the keyboard would not be coupled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841